Citation Nr: 1430412	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  11-04 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.   Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active duty from November 1979 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 50 percent, effective June 22, 2009.  

The evidence of record indicates that the Veteran is employed in a family business and has been recently asked to reduce his participation in the business due to his PTSD. The Board finds that this evidence reasonably raises a claim of entitlement to TDIU as part of his claim of entitlement to an increased rating for service-connected PTSD. Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, the title page of this decision has been modified to reflect this issue on appeal.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's PTSD is manifested by no more than moderate to severe occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking or mood, due to multiple symptoms both listed in the rating criteria, and not listed in the rating criteria, creating a reasonable doubt as to whether a higher disability rating is warranted under the Rating Schedule; total occupational and social impairment is not shown.

CONCLUSION OF LAW

Giving the benefit of any reasonable doubt to the Veteran, the criteria for a 70 percent, but not higher, rating for PTSD have been met.  38 U.S.C.A. 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code 9411 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  The U.S. Supreme Court reversed that decision, holding that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in October 2012, that fully addressed the notice elements and was sent after the initial RO decision in this matter.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Further, this letter informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise.  Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Further, the Veteran underwent VA examinations in December 2009, November 2012, and February 2013, each of which included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001

The Board concludes VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran, and is to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

In a statement dated in July 2009, the Veteran's spouse, M.S., indicated that the Veteran seemed obsessed with the war and that his personality seemed to have changed from an easy going person to someone who gets mad easily and has no patience.  She claimed that the Veteran did not seem to care and had lost interest in things that mattered most to him.  

Review of Vet Center records dated from June through December 2009 showed that the Veteran received individual therapy and reported having intrusive thoughts, nightmares, flashbacks, trouble sleeping, and anger issues.  He reported interacting and talking with other veterans and that had become an important part of his life.  He had become good friends with one Iraqi veteran.  He also reported, in June 2009, that he had his own business with his sons and that was going very well.   

On a VA examination in December 2009, it was noted that the Veteran's PTSD interfered with his normal daily activities and he had decreased motivation and interest.  He was less active, socialized less, and experienced an increase in conflict due to irritability and daily fatigue.  He was employed in his own heating and air conditioning business, and there was interference with his employment functioning.  His wife had taken over the bookkeeping due to his lack of interest and fatigue.  There had been a number of "call backs" in his business, requesting re-service for issues that were initially addressed by the Veteran.  He had become increasingly focused on his thoughts and memories of service in Vietnam.  He had daily nightmares of Vietnam and woke up disoriented and upset, and it took him approximately two hours to get back to sleep.  He reported recurrent and intrusive distressing recollections of events in Vietnam.  He avoided some situations that reminded him of service, and sometimes what he saw on television or in the newspaper triggered recollections of traumatic Vietnam events.  He lacked interest in a number of activities that used to be enjoyable.  He had a restricted range of effect, and felt it more difficult to feel joy and love.  It was noted that he had been married 43 years and had 3 children and 7 grandchildren and that they were a close and interactive family and the children participated in the family business.  He and his wife attended church regularly, and they had friends at church that they enjoyed seeing socially.  Over the last two years their social life had slacked off some because the Veteran had less motivation for going out, and no longer liked to go to the movies because he felt uncomfortable in crowded situations.  

On examination, he exhibited no impairment in thought processes or communication and he was appropriately groomed.  His mood was calm and even, his affect was mixed and appropriate to content.  His thought processes were goal directed and organized, and he denied hallucinations and delusions.  His concentration and memory were adequate, but it was harder for him to focus on what he should be doing during the day, which was likely secondary to depression associated with PTSD.  He denied suicidal/homicidal ideation, plan, or intent.  His behavior was appropriate and judgment and insight were intact.  The diagnosis was chronic, moderate PTSD, and a GAF (global assessment of functioning) score of 60 was assigned.  

In a letter dated in January 2010, the Veteran's therapist at the Vet Center indicated that he had been attending individual therapy for PTSD since June 2009, and that he experienced flashbacks, intrusive thoughts, anxiety, nightmares, and angered easily.  

In a statement dated in April 2010, the Veteran reported having anger problems, depressed, motivation problems, and deterioration of his relationship with his wife.

In a February 2011 report of an initial evaluation/psychological examination of the Veteran, Dr. Cohen noted that the Veteran had intrusive thoughts and flashbacks that interfered with his daily functioning, and reported problems sleeping due to bad dreams and frequently waking up.  He checked behind himself, got up and walked the house, and reported having a boomerang knife that was always close to him.  His wife reported he was easily angered and frustrated, and did not participate in family life.  He was pensive and depressed all the time, thought about Vietnam a lot, and did not like small rooms or crowds, and became anxious.  She reported that his work was troublesome and the business was close to closing because the Veteran no longer returned phone calls, and that people would upset and agitate him.  The Veteran reported that when he drove he would not travel in a car in the same direction for two days in a row because people might recognize his routine, and Dr. Cohen described this as ritualistic and obsessive compulsive.  Dr. Cohen opined that the Veteran's suspiciousness bordered on paranoid, and reflected questionable judgment and restricted thinking.  There was concern for his loss of impulse control.  

On examination it was noted that he was oriented, but had a flat affect with minimal modulation and a low mood.  He felt depressed on a continuous basis.  There was no indication of suicide.  He experienced insomnia, hyperalertness and vigilance, intrusive thoughts, obsessive compulsive behaviors, and irrational behavior.  Dr. Cohen noted that the Veteran was immersed in Vietnam and still defined himself as a sergeant, and that his Vietnam experience controlled his behavior, interfered with his relationship with his wife and his work. His thinking was intermittently illogical, and he was subject to obsessive thoughts and compulsive behaviors to control anxiety.  Dr. Cohen described the Veteran's depression as significant.  A GAF score of 49 was assigned, and Dr. Cohen opined that the Veteran was in a process of decline, nothing that his social life was diminished; he had problems at work, and was defined by his Vietnam experiences.  

On a VA DBQ (disability benefits questionnaire) examination in November 2012, a GAF score of 54 was assigned.  The examiner noted that the Veteran's PTSD caused symptoms of re-experiencing traumatic events, having a startle reaction, hypervigilance, and avoidance behavior attributed to his PTSD and his depression caused a depressed mood, but that all other symptoms were attributed to both PTSD and depression.  The examiner checked the box indicating that the Veteran experienced occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, and mood, due to symptoms of being easily distracted or confused, irritable, and having loss of motivation.  

The Veteran and his wife reported that his PTSD caused significant tension in family relationships, as well as lack of sexual interest.  He continued to own a business with his sons, but reported that may times he got confused and was called back to repair tasks he had already worked on.  He reported that at least once a week he forgets to show up for an appointment and has difficulty with being irritable on the job.  He reported that he enjoyed his job, but was finding it more difficult to complete it and his sons had to pick up the slack for him.  His symptoms were noted to include depressed mood, anxiety, sleep impairment, memory impairment, speech problems, and disturbances of mood and motivation.  

On examination he was found to be oriented and neatly groomed, and his thoughts were logical, though easily distractible.  His speech was normal in volume and tone, but at a pressured rate.  He displayed significant psychomotor agitation by fidgeting through the interview.  He denied hallucinations and delusions, as well as suicidal or homicidal ideation.  The examiner noted that most of the Veteran's symptoms were similar to the prior examination, but his concentration difficulties may be having a greater impact on the family business, and his irritability and nightmares may have worsened.  

In an updated report from Dr. Cohen, dated in February 2013, it was noted that the Veteran believed that in the past two years his personal functioning declined, and that his relationship with his wife was less satisfying and they had not shared intimacy for two years.  The Veteran continued to work his business, but on a part time basis, noting that his children had indicated his work was detrimental to the business.  It was noted that he could no longer perform effectively at work due to excessive anxiety and depression.  He was unable to concentrate and attend to tasks at work and home, and arrived with a suitcase filed with VA papers that had no order to them, and the Veteran ambled through them looking for information.  It was noted that these papers were disheveled and paralleled his thinking process, which was confused.  He slumped in his chair.   He continued to seek treatment at the Vet Center, but frequently missed appointments due to poor memory.  He had chronic sleep problems, remained suspicious of others, and worried his family who hid guns from him.  

On mental status examination he had a flat affect, slumped in his chair and had little expression.  He indicated no suicidal thoughts.  Dr. Cohen noted that the predominate difference between his last evaluation and the current one was the degree of depression, noting that he suffered symptoms of major depressive disorder secondary to PTSD.  Dr. Cohen also noted that the Veteran could not maintain a productive level of concentration and attention, and had limited motivation and a sense of hopeless ness.  A GAF score of 47 was assigned. 

In February 2013, Dr. Cohen completed a VA PTSD DBQ, checking the box indicating the Veteran experienced occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, and/or mood.  Although some of the information is conflicting, the Board nonetheless notes that Dr. Cohen checked off multiple boxes indicating the symptoms that applied to the Veteran's PTSD and major depressive disorder, including depressed mood, anxiety, suspiciousness, panic attacks, near continuous depression (3 or 4 times per week), chronic sleep impairment, memory loss, flattened affect, impaired judgment and thinking, difficulty in establishing relationships, obsessional rituals, impaired impulse control, grossly inappropriate behavior, and neglect of personal appearance or hygiene.  

In a statement dated in February 2013, the Veteran reiterated his problems with sleep, concentration, anger, and depression.  


III. Analysis
1. Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been assigned a 50 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general rating formula for mental disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

In addition to the applicable rating criteria, in evaluating the Veteran's PTSD, the Board has also considered the Global Assessment of Functioning (GAF) scores assigned and the definition of those scores.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a). 

2. Discussion

The Veteran contends that his service-connected PTSD is more disabling than reflected in the current 50 percent disability rating.  After reviewing the record, and considering the doctrine of reasonable doubt, the Board is able to find support for a grant of a 70 percent rating for the Veteran's PTSD.  The most recent VA examination in 2012, as well as the evaluation by Dr. Cohen in 2013, showed that the Veteran's psychiatric symptoms had worsened and were significantly affecting his occupational and social functioning.  Further, in 2012 a GAF score of 54 was assigned and in 2013 a GAF score of 47 was assigned (as compared to the GAF score of 60 assigned on the VA examination in 2009).  Further, the Veteran's symptoms due to his PTSD included constant symptoms of depression, intrusive thoughts, nightmares, irritability, sleep impairment, flat and restricted affect, disturbances of mood and motivation, impaired concentration, as well as obsessional behaviors, avoidance behaviors, hypervigilance, speech problems, anxiety, and impulse control.  

On the VA examinations and private records from Dr. Cohen and the Vet Center, it was noted that the symptoms affected his daily functioning, which resulted in difficulties with work and his family relationships.  Of late, there was tension in his relationship with his wife and children, and he had dropped down to part time work due to problems he was causing with the family business.  Finally, the Board notes that the Veteran's and his wife's statements rendered on the most recent examinations suggest that his depression is affecting his ability to function.  Thus, it appears that after resolving any doubt in the Veteran's favor, his service-connected PTSD has approximated the criteria for the assignment of a 70 percent rating.  38 C.F.R. § 4.130, DC 9411. 

In order for an even higher rating of 100 percent to be assigned, however, the evidence of record would have to basically need to show total occupational and social impairment.  In that regard, the Board notes that the competent lay and medical evidence of record, does not show that his mental disorder is of such magnitude as to support the assignment of a 100 percent schedular rating.  In reaching these determinations, the Board has been mindful of the of the benefit-of-the-doubt doctrine.  The Board acknowledges that the Veteran's PTSD has clearly affected his occupational and social functioning, however, it is not productive of total occupational and social impairment.  He continues to work part time in the family business, socially, he still maintains relationships with his wife, children, and grandchildren.  Also, the Board notes that the Veteran was not found to have a formal thought disorder, and had no report of delusions or hallucinations, and no inappropriate behavior was noted.  Further, he has consistently denied suicidal and homicidal ideation.  For reasons set forth above, the Board concludes that the evidence of record does not reflect that the Veteran's disability picture due to his PTSD approximates the total social and occupational impairment required for a 100 percent rating.  Rather, giving the Veteran the benefit of any reasonable doubt, the Board finds that the criteria for a 70 percent rating, but no more, have been met. 38 C.F.R. § 4.130, DC 9411. 

3. Extraschedular Consideration

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  In determining whether an extra-schedular disability rating is appropriate, first, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  If the step two factors exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.   

In the present case, the Board finds that the Veteran's disability picture due to his service-connected PTSD is adequately contemplated by the rating schedule, especially since the rating criteria (DC 9411 specifically takes into account social and occupational functioning in assessing the severity of a mental disorder, and provides for a greater evaluation for more severe impairment.  The Board concludes that criteria for referral for the assignment of an extraschedular disability rating are not met.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, supra.

ORDER

A 70 percent, but not greater, rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Concerning entitlement to a TDIU rating, unfortunately, this issue must be remanded.  The Board notes that the Veteran works in a family business and has been required to reduce his participation in that business to his PTSD. See Dr. Cohen's February 2013 Examination. The Veteran should be provided with copies of the Request for Employment Information in Connection with Claim for Disability Benefits, VA Form 21-4192 and the Veterans Application for Increased Compensation Based on Unemployability, VA Form 21-8940 and any necessary development should be performed to determine whether or not the Veteran is unable to maintain or secure substantially gainful employment due to his PTSD, to include consideration of whether his work environment is sheltered.  38 C.F.R. § 4.16 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with copies of the Request for Employment Information in Connection with Claim for Disability Benefits, VA Form 21-4192 and the Veterans Application for Increased Compensation Based on Unemployability, VA Form 21-8940, and ask him to complete and return the forms.  He should be informed that these or other statements of his education and employment history are essential to his claim, because employment history and education must be considered in his TDIU claim.  See 38 C.F.R. § 4.16; Cathell v. Brown, 8 Vet. App. 539, 544 (1996).

2.  After completing any other necessary development, including an examination if indicated, review the Veteran's claim for entitlement to a TDIU rating in light of his service-connected disability. If the claim for a TDIU rating remains denied, furnish the Veteran and his representative with a supplemental statement of the case, and afford an opportunity for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


